                Case 1:18-cr-03989-WJ Document 45 Filed 09/03/19 Page 1 of 5



                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA                                 )
                                                         )
               Plaintiff,                                )     CR NO. 18-03989-WJ
                                                         )
    vs.                                                  )
                                                         )
ALLISTER DANZIG QUINTANA,                            )
                                                         )
           Defendant.                                    )


                                    UNITED STATES'S WITNESS LIST

          The United States of America, through counsel, submits this list of witnesses for the trial

in this matter. The United States does not waive the right to supplement this list.


          1.        Harley Howland

          2.        Heaven Howland

          3.        Michael Orta

          4.        Howard Martinez

          5.        Rochena Craner

          6.        Aeleen Cuch

          7.        Sherolyn Cachucha

          8.        Matthew Vicenti

          9.        Bennie Collins

          10.       Andrew Bettelyoun

          11.       Jonessa Vigil

          12.       Alicia Vigil
      Case 1:18-cr-03989-WJ Document 45 Filed 09/03/19 Page 2 of 5




13.      Dwayne Epling

14.      Josue Aranda

15.      Johnny McDonald

16.      Matthew Martinez

17.      Brian Cachucha

18.      Christopher Rafferty

19.      James Webb

20.      Ricardo Cordova

21.      Jonathan Talamante

22.      Stephan Montano

23.      Letitia Julian

24.      Arron Julian

25.      Sarah Rich

26.      Brad Koons

27.      William M. Waldron

28.      Lance Roundy

29.      Jeffrey Wright

30.      Danny Garcia

31.      Frank Fischer

32.      Joey Garcia

33.      Cynthia West

34.      Thomas Durham

35.      Erin Martin
      Case 1:18-cr-03989-WJ Document 45 Filed 09/03/19 Page 3 of 5




36.      Edward Kniery

37.      Raymond Harris

38.      Megan Siano

39.      Douglas Hildebrand

40.      Erin Farais

41.      Brittany Swisher

42.      Brittany Macias

43.      Thuy-Trang Pennella

44.      Marie Dare

45.      Elizabeth Small

46.      Kerriann Reynolds

47.      Lauren Graessle

48.      Ashley Baloga

49.      Jessica Walker

50.      Jessica McDonald

51.      Jerrilyn Conway

52.      Zachary Curran

53.      Candi Alvarado

54.      Katherine Hargett

55.      Megan Grimes

56.      Crystal Cauley

57.      Kelsey Singh

58.      Danielle Shrader
      Case 1:18-cr-03989-WJ Document 45 Filed 09/03/19 Page 4 of 5




59.      Kyla Binfet

60.      Shannon Prince

61.      Michael Gorn

62.      David Korejwo

63.      Kevin Brown

64.      Robert May

65.      Pablo Mercado

66.      Tina Felipe

67.      Lauren Harett

68.      Cyrus Bowman

69.      Michael Williams

70.      Michael Thomas

71.      Robert Kirkland

72.      Jesse Gill

73.      Walter Satterwhite

74.      Dennis Duperre

75.      Dr. Lauren Dvorscak

76.      Dr. Ann Hoffa

77.      Lenora Wells

78.      Marlena Martinez

79.      Verinda Reval

80.      Kurt Sandoval

81.      Isaiah Vigil
          Case 1:18-cr-03989-WJ Document 45 Filed 09/03/19 Page 5 of 5




                                                Respectfully submitted,
                                                JOHN C. ANDERSON
                                                United States Attorney

                                                Filed Electronically 9/3/19
                                                JOSEPH M. SPINDLE
                                                FREDERICK MENDENHALL
                                                Assistant United States Attorney
                                                P. O. Box 607
                                                Albuquerque, NM 87103
                                                (505) 346-7274
I HEREBY CERTIFY that I electronically
filed the foregoing with the Clerk of the
Court using the CM/ECF system which
will send notification to counsel of record.

Filed Electronically
JOSEPH M. SPINDLE
Assistant United States Attorney
